Title: James Brown to Thomas Jefferson, 5 March 1819
From: Brown, James
To: Jefferson, Thomas


          
            Mar. 5. 1819—
          
          Enclosed you have 4 Copies of the advertisement, the remaining 2 Shall be made out by to morrow morning, one of those now Sent is Somewhat Soiled from lending out, if you think it is too much So to be Sent on to its destin’d place, you will let me know to morrow & I will make another Copy, I have not had time to compare them with the original, you will please give them a glance over & correct errors if any.
          J.B.
        